DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 12/28/2021. 
The status of the Claims is as follows:
Claims 1, 14-18 have been amended;
Claims 1-18 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-10, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michellon et al. (US 6094890; Michellon) in view of McLenithan (US 20170088298; McLenithan).

Regarding Claim 1 Michellon teaches an installation for producing containers by thermoforming (Fig. 1), wherein a thermoplastic substrate (12) is driven in a series of processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) along a conveying direction the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) comprising at least one heating station (24) for heating the substrate (12) and at least one thermoforming station  (26) for thermoforming containers in the heated substrate (12), the thermoforming station (26) being arranged downstream of the heating station (24) each processing station defining a processing length measured in the conveying direction, (Col 3 lines 10-19)

The thermoplastic substrate (12) comprising a plurality of basic sheets (16), whose length (Fig. 2), measured in the conveying direction (F), is substantially equal to the processing length, the installation (Fig. 1) comprising a plurality of basic conveyors (14) where each basic conveyor (14) configured to drive one of the basic sheets (16), in the processing stations(10, 24, 26, 36, 50, 38, 40, 42, 44), the basic conveyors (14) circulating on a travel track (18, 48)  Where the Examiner has interpreted the limitation “basic sheets” to correspond to the collection of thermoplastic substrate (12) held within the apertures (16) within one conveyor (14); Michellon discloses a set (16) of thermoplastic substrates (12) on a basic conveyor (14) and multiple basic conveyors (14) circulating on a travel track (18, 48) (Fig. 1) 

However, Michellon does not expressly teach the respective movements of the basic conveyors being controlled according to respective movement control instructions generated by a control 

McLenithan teaches an installation for producing containers (Fig. 1) that includes configuring plurality of basic conveyors (104, 106) circulating on a travel track (102) through processing stations (114, 116-122, 131, 132/134/139), the respective movements of the basic conveyors (104, 106) being controlled according to respective movement control instructions generated by a control unit (290; par 78) so that the basic conveyors (104, 106) stay longer in one station than in another station and are moved more rapidly between the one station and the other station than downstream of the other station (par 65-68; 79) providing controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. (par 81) 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

Regarding Claim 2 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses the track (18, 48) forms a loop comprising a forward path (annotated Fig. 1) on which the basic conveyors (14) circulate to successively place the basic sheets (16) which convey in the processing stations (10, 24, 26, 36, 

McLenithan further discloses the track (102) forms a loop comprising a forward path (209) on which the basic conveyors (14) circulate to successively place the basic sheets (16) which convey in the processing stations (114, 116-122, 131, 132/134/139), and a backward path (205), on which the basic conveyors (104, 106) circulate to return to the upstream of the installation (Fig. 1) providing controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. (par 81) 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

    PNG
    media_image1.png
    531
    1245
    media_image1.png
    Greyscale

Claim 6 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon teaches a plurality of basic conveyors (14) that drive a basic sheet (16). 

However, Michellon does not expressly teach movement control instructions generated by a control unit where the movement control instructions comprise movement speed instructions and acceleration instructions. 

McLenithan teaches the respective movements of the basic conveyors (104, 106) being controlled according to respective movement control instructions generated by a control unit (290; par 78) McLenithan further teaches the movement control instructions comprise movement speed instructions and acceleration instructions (par 79) providing controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. (par 81) 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

Regarding Claim 7 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon teaches a plurality of basic conveyors (14) that drive a basic sheet (16). 

However, Michellon does not expressly teach movement control instructions generated by a control unit where each basic conveyor is equipped with a basic motorization, the movement control instructions comprising instructions for activating the basic motorizations of the respective basic conveyors. 

McLenithan teaches the respective movements of the basic conveyors (104, 106) being controlled according to respective movement control instructions generated by a control unit (290; par 78) McLenithan further teaches movement control instructions generated by a control unit (290; par 78) where each basic conveyor (104, 106) is equipped with a basic motorization, the movement control instructions comprising instructions for activating the basic motorizations of the respective basic conveyors (par 79) providing controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. (par 81) 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

Regarding Claim 8 the modified invention of Michellon in view of McLenithan and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) 



McLenithan teaches the respective movements of the basic conveyors (104, 106) being controlled according to respective movement control instructions generated by a control unit (290; par 78) McLenithan further teaches the basic motorization comprises a first part of an electric motor (300-309) and the track (205) is equipped with a multiplicity of magnetic windings (270 associated with each motor 300-309), selectively powered by the control unit (290) and forming the second part of the electric motor (300-309) (par 78-79) providing controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. (par 81) 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

Regarding Claim 9 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) are disposed on a same side along the track (18, 48) (Fig. 1) 

Claim 10 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, and 44) are supported by supports also disposed on said same side of the track (18, 48) (Col 5 lines 1-10)

Regarding Claim 12 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses the basic conveyors (14) comprise grippers (90) configured to grip a single gripping edge of the basic sheets (16), the grippers (90) of the basic conveyors (14) conveying the basic sheets (16) being all located on the same side of the track (18, 48). (Fig. 1) (Col 6 lines 23-30)

Regarding Claim 13 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses a support (84) for the basic sheets (16) defining a work plane in the different processing stations. (Col 5 65- Col 6 line 7)

Regarding Claim 18 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon teaches a plurality of basic conveyors (14) that drive a basic sheet (16) 

However, Michellon does not expressly teach movement control instructions generated by a control unit where basic motorization comprises a first part of an electric motor and the track is equipped with a multiplicity of magnetic windings selectively powered by the control unit and forming the second part of the electric motor where he electric motor is of the liner servomotor type.



Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Michellon et al. (US 6094890; Michellon) in view of McLenithan (US 20170088298) as applied to Claim 1 above and further in view of BELLANTE US (20160207658). 

Regarding Claim 3 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon discloses a plurality of basic conveyors (14) for driving the thermoplastic substrate (12) in the processing stations (10, 24, 26, 36, 50, 38, 40, 42, and 44)



McLenithan teaches an installation for producing containers (Fig. 1) that includes configuring plurality of basic conveyors (104, 106) circulating on a travel track (102) through processing stations (114, 116-122, 131, 132/134/139), the respective movements of the basic conveyors (104, 106) being controlled according to respective movement control instructions generated by a control unit (290; par 78) so that the basic conveyors (104, 106) stay longer in one station than in another station and are moved more rapidly between the one station and the other station than downstream of the other station (par 65-68; 79) providing controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. (par 81) 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a travel track with corresponding basic conveyors and a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic conveyor with the speed of each processing station as taught by McLenithan since par 81 of McLenithan suggests that such a modification provides controlled reliable processing reducing errors and increasing output for the purposes of improving the efficiency of the installation. 

However the modified invention of Michellon in view of McLenithan does not expressly teach the position of the basic conveyors with respect to the processing stations is detected. 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of McLenithan with the controller that detects the positions of the basic conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 4 the modified invention of Michellon in view of McLenithan and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (14) that drive a basic sheet (16) McLenithan teaches a control unit (290) for controlling a plurality of conveyors (104, 106). 

Bellante further teaches each processing station  (2, 3, 4) has a detector configured to generate information on the position (par 79), relative to the considered processing station (2, 3, 4), of a mover (11) conveyed by a given basic conveyor (5) , the control unit (par 62) being configured to generate, based on said position information, an instruction for controlling the movement of said given basic conveyor (5) (par 7, 83) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of McLenithan with the controller that detects the positions of the basic conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 5 the modified invention of Michellon in view of McLenithan and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) McLenithan teaches a control unit (290) for controlling a plurality of conveyors (104, 106). 
 
Bellante further teaches the basic conveyor (5) has a detector configured to generate information on the position of the considered basic conveyor (5) relative to a given processing station (2, 3, 4) , the control unit (par 62) being configured to generate, based on said position information, an instruction for controlling the movement of said considered conveyor (5) (par 82-83) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of McLenithan with the controller that detects the positions of the basic conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Michellon et al. (US 6094890; Michellon) in view of McLenithan (US 20170088298) as applied to claim 1 above and further, in view of Braber US 3874143

Regarding Claim 11 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses an input station (10) in which a strip of thermoplastic material (Col 4 lines 53-60) is fed along a supply direction transverse to the conveying direction (Col 5 lines 11-28) and 

However, Michellon in view of McLenithan does not expressly teach in which basic sheets whose length is defined by the width of the strip of thermoplastic material are cut in said strip of thermoplastic materials. 

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches an input station (37) in which basic sheets (40) whose length is defined by the width of the strip of thermoplastic material (24) are cut in said strip of thermoplastic material (24) providing variable sized basic sheets, increasing flexibility of the installation for the purposes of improving the efficiency of the installation. (Col 1 lines 37-52)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the input station of Michellon in view of McLenithan with the input station of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides variable sized basic sheets increasing flexibility of the installation for the purposes of improving the efficiency of the installation. 

Regarding Claim 14 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) further comprise a station for filling (38) the thermoformed containers and a station for closing (40, 42) the containers by application of the lidding sheets (Col 6 lines 40-43) on the basic sheets (16) including the thermoformed containers,

However, Michellon in view of McLenithan does not expressly teach the installation further comprising an upstream cutting tool configured to cut out waste areas in the basic sheets prior to the application of the lidding sheets, and a downstream cutting tool configured to cut out corresponding waste areas in the lidding sheets.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches an upstream cutting tool (Col 2 lines 62-66) configured to cut out waste areas (41) in the basic sheets (40) prior to the application of the lidding sheets (63), and a downstream cutting tool (70) configured to cut out corresponding waste areas (65) in the lidding sheets (63) providing a predetermined degree of difficulty in opening the packaging for the purposes of improving the quality control of the installation. (Col 1 lines 37-52)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the installation of Michellon in view of McLenithan with the upstream and downstream cutting stations of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides a predetermined degree of difficulty in opening the packaging for the purposes of improving the quality control of the installation. 

Claim 15 the modified invention of Michellon in view of McLenithan and Braber teaches the invention as described above. Michellon further discloses a lidding material (Col 6 lines 40-45)

However, Michellon in view of McLenithan does not expressly teach a strip of lidding material is fed along a direction transverse to the conveying direction and lidding sheets are cut in said strip of lidding material, so that the length of the lidding sheets is defined by the width of the strip of lidding material.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches a strip of lidding material (63) along a direction transverse to the conveying direction (Fig. 3) and lidding sheets are cut in said strip of lidding material (63; Col 4 lines 1-10), so that the length of the lidding sheets (63) is defined by the width of the strip of lidding material (63) providing variable sized basic sheets, increasing flexibility of the installation for the purposes of improving the efficiency of the installation. (Col 1 lines 37-52)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the input station of Michellon in view of McLenithan with the input station of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides variable sized basic sheets increasing flexibility of the installation for the purposes of improving the efficiency of the installation. 

Regarding Claim 16 the modified invention of Michellon in view of McLenithan and Braber teaches the invention as described above. Michellon further discloses an input station (10) in 

However, Michellon in view of McLenithan does not expressly teach the upstream cutting tool being part of the input station.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches an input station (37) in which basic sheets (40) whose length is defined by the width of the strip of thermoplastic material (24) are cut in said strip of thermoplastic material (24) the upstream cutting tool being part of the input station (Col 2 lines 62-66) providing variable sized basic sheets, increasing flexibility of the installation for the purposes of improving the efficiency of the installation. (Col 1 lines 37-52)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the input station of Michellon in view of McLenithan with the input station of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides variable sized basic sheets increasing flexibility of the installation for the purposes of improving the efficiency of the installation. 

Regarding Claim 17 the modified invention of Michellon in view of McLenithan teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) further comprise a station for filling (38) the thermoformed containers and a station for closing (40, 42) the containers by application of the lidding sheets (Col 6 lines 40-43) on the basic sheets (16) including the thermoformed containers,



Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches comprising cutting station (37) where basic sheets (42) are cut in said strip of thermoplastic material (24) so that said each basic sheet (42) has a length defined by the width of the strip of thermoplastic material (24), the upstream cutting tool (37) being part of the cutting providing variable sized basic sheets, increasing flexibility of the installation for the purposes of improving the efficiency of the installation. (Col 1 lines 37-52)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the input station of Michellon in view of McLenithan with the input station of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides variable sized basic sheets increasing flexibility of the installation for the purposes of improving the efficiency of the installation. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731